{¶ 40} I respectfully dissent for the reasons set forth in my dissent in Indiana Ins. Co. v. Federal Ins. Co. (April 12, 2005), Tusc. App. No. 2004AP070055, unreported; and Indiana Ins. Co. v. Federal Ins. Co. (April 12, 2005), Tusc. App. No. 2004AP070056, unreported.
 {¶ 41} I would affirm the trial court's judgment.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, is reversed. Costs assessed to Appellee.